Title: To Thomas Jefferson from Christian Becker, 18 April 1807
From: Becker, Christian
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington Citythe 18 of April 1807
                        
                        The Subscriber begs your Excellency, to be so kind as to subscribe your Name upon a List of Subscribers, for
                            a Book which is to be printed by Subscription, entitled: “Every German his own Master of the English Language, or: The
                            German’s best Companion in the United States of North America; who teaches the Pronunciation of the English Vowels and
                            Consonants by the Help of Numbers &c. To which are prefixed, new and easy Rules for the Pronunciation of the
                            German Vowels and Consonants, whereby an Englishman may easily obtain the Knowledge of the German Language.” as it will be
                            of great Benefit to him, because your Excellency’s Name will encourage the wealthy Germans to subscribe. The Subscriber
                            entertains the Hope, that your Excellency will not decline to subscribe; as he has met with the Loss of the Whole of his
                            Property on the Shore of this hospitable Country—as the enclosed short and credible Certificat most plainly
                            illustrates—and is therefore very poor, and consequently destitute of Friends, Assistance and a Livelihood; which he
                            hopes, by the Help of divine Providence, to procure by the Publishing of this very difficult Piece of Work.
                        The Subscriber beseeches your Excellency, to consider the deplorable Situation of a Man, who once had a
                            comfortable Livelihood; and who is now reduced, by the Hand of Providence, to the Want of almost all Necessities of Life;
                            and that it is at present in your Excellency’s Power, to restore in Part his former Situation; for which he most shuredly
                            for ever remains 
                  Your most grateful and most respectful Servant
                        
                            Christian Becker
                            
                            Teacher of the German Language
                            
                            in the State of Pennsylvania.
                        
                    